Citation Nr: 0811166	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1992, with subsequent service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in March 2008.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

The entitlement to service connection for residuals of a low 
back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A September 1992 rating decision denied service 
connection for residuals of a low back injury, finding that 
the evidence showed that there was no evidence of a low back 
disorder upon the veteran's separation from service; notice 
of this decision was issued on September 24, 1992; the 
veteran did not enter a notice of disagreement with this 
decision within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the September 1992 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision to deny service 
connection for residuals of a low back injury became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  Evidence received since the RO's September 1992 rating 
decision is new and material, and the claim for service 
connection for residuals of a low back injury is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a September 1992 rating decision, the RO 
denied the veteran's claim for service connection for 
residuals of a low back injury on the basis that there was no 
evidence of a low back disorder upon the veteran's separation 
from service.  Notice of this decision was issued on 
September 24, 1992.  Because the veteran did not submit a 
notice of disagreement with the September 1992 rating 
decision within one year of issuance of notice of the 
decision, the September 1992 decision denying service 
connection for bipolar disorder became "final" under 
38 U.S.C.A. § 7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the September 1992 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed September 1992 rating 
decision is new and relates to the question of present 
disability and in-service injury.  Recent VA medical 
treatment records reveal that the veteran is currently 
receiving treatment for low back pain, and an April 2005 VA 
x-ray report reveals that the veteran has arthritis of the 
lumbosacral spine.  The veteran also submitted a statement in 
November 2003, in which he states that the recurrent low back 
pain he experienced in service was aggravated by his post-
service employment (possibly during National Guard service).  
The Board finds that this evidence raises a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has received new and material evidence to reopen the 
veteran's claim for service connection for residuals of a low 
back injury, and the claim is reopened.  38 U.S.C.A. §5108; 
38 C.F.R. §3.156(a). 


ORDER

New and material evidence has been received, and the claim 
for service connection for residuals of a low back injury is 
reopened.


REMAND

The veteran contends that his current low back disorder 
originated in service, and was exacerbated by a post-service 
injury he sustained in March 1999 (as noted, possibly during 
National Guard service).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In addition, service 
connection may be granted for a chronic disease, including 
arthritis, if manifested to a compensable degree with one 
year following service.  38 C.F.R. §§ 3.307, 3.309 (2007).

With regard to National Guard service, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002 & Supp. 2007).

The veteran's service medical records reveal that he sought 
treatment for low back pain on five occasions.  In December 
1982, the veteran complained of low back pain exacerbated by 
driving, and was diagnosed with muscular low back pain.  In 
July 1984, the veteran complained of back pain radiating to 
his left knee, and was diagnosed with mechanical low back 
pain.  In April 1988, the veteran reported injuring his back 
while lifting a heavy object, and was diagnosed with a minor 
low back strain.  In August 1988, the veteran complained of 
low back pain radiating down his left leg, and was diagnosed 
with mild left low back myalgia.  In September 1988, the 
veteran reported low back pain from lifting heavy equipment.  
The examiner noted that this was a "recurring problem," and 
diagnosed the veteran with mild lumbar strain.

Despite the veteran's documented history of low back pain, 
the veteran denied ever having recurrent back pain in the 
January 1992 report of medical history.  The January 1992 
separation exam also found that the veteran's spine was 
normal.  

Medical records and social security documents submitted by 
the veteran reveal that he sustained a back injury in March 
1999.  In these documents, the veteran often states that he 
first started experiencing back pain at that time.  However, 
in a November 2003 statement, the veteran contends that he 
experienced recurrent back pain while in service and upon 
release from service, and that his low back disorder was 
aggravated by the March 1999 incident.

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed back disorder; (2) the veteran's 
service medical records reveal that the veteran suffered from 
back pain on at least five occasions; and (3) the evidence 
indicates that the claimed disability may be associated with 
in-service injuries.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Appropriate sources with the Army 
National Guard should be contacted to 
obtain verification of the exact dates 
of all the veteran's periods of ACDUTRA 
and INACDUTRA.  In particular, efforts 
must be undertaken to determine to the 
status of the veteran, and the exact 
dates of her assignment during 1999.  
If necessary, the National Personnel 
Records Center and the Georgia Adjutant 
General should be separately contacted 
to obtain the exact dates and status of 
the claimant during all periods of 
ACDUTRA, INACDUTRA, or other service 
while a member of Army National Guard.

2.  Schedule the veteran for a VA 
examination of his low back.  Ask the 
examiner to review the claims file in 
conjunction with the examination, 
particularly the references to the 
veteran's March 1999 injury, and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and opine 
as to whether it is at least as likely 
as not that the veteran's current low 
back disorder was initially manifested 
during, or was otherwise related, to 
service, or whether it is at least as 
likely as not that the veteran's 
current low back disorder is related to 
the March 1999 post-service injury.

2.  Thereafter, the AMC readjudicate 
the claim of service connection for 
residuals of a low back injury.  If the 
determination remains unfavorable to 
the veteran, the AMC must issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


